          Case 1:20-cr-00325-SHS Document 39 Filed 12/16/20 Page 1 of 2




 Federal Defenders                                                                        Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                    Southern District of New York
  Executive Director                                                                    Jennifer L. Brown
                                                                                         Artome1-in-Charge




                                                                        December 16, 2020

BYECF
The Honorable Judge Sidney H. Stein
United States District Judge
Southern District of New York                                  MEMO ENDORSED
500 Pearl Street
New York, NY 10007

RE:      United States v. Desirae Schneider
         20 Cr. 325 (SHS)

Dear Judge Stein,

        I write to request a temporary modification to Desirae Schneider's bail conditions in the
above-captioned case to allow Ms. Schneider to drive to Astoria and then to Long Island City,
Queens on Saturday, December 19, 2020 to attend a small wedding. In addition, Ms. Schneider
requests permission to drive to Illinois to visit her family, including her mother, who is a co-
signer on her bond, from Monday, December 21 through Sunday, December 27, 2020. Pretrial
services and the Government do not object to these requests.

        On March 16, 2020, Ms. Schneider was presented in Magistrate Court. The following
bail conditions were set and subsequently met:

            $50,000 personal recognizance bond to be co-signed by two financially
            responsible persons ; compliance with pre-trial supervision and mental health
            treatment as directed; surrender of travel documents with no new applications
            and travel restricted to the Southern District of New York; no contact with the
            alleged victim outside the presence of counsel; surrender keys to the
            complainant' s home ; continued employment; no "dark web" use; no possession
            of firearms/destructive devices/other weapons; and GPS monitoring.

       On June 22 , 2020, Magistrate Judge Gorenstein granted Ms . Schneider's request for a
temporary bail modification to allow her to travel to Milford, Connecticut from Saturday, June
27 through Sunday, June 28 to attend a small outdoor wedding. Ms. Schneider attended the
wedding without incident. On July 29, 2020, the Court granted Ms. Schneider' s request for a
temporary bail modification to enable her to travel to Illinois to visit her family for one week in
August 2020. Ms. Schneider planned this trip in consultation with her pretrial services officer.
        Case 1:20-cr-00325-SHS Document 39 Filed 12/16/20 Page 2 of 2
         Case 1:20-cr-00325-SHS Document 38 Filed 12/16/20 Page 2 of 2




On August 6, 2020, the Court granted Ms . Schneider' s request for a temporary bail modification
to enable to her drive to Milford, Connecticut for a small birthday gathering with friends on
August 9, 2020. On September 18, 2020, the Court granted Ms. Schneider's request for a
temporary bail modification to enable her to drive to Milford, Connecticut to visit friends on
September 20, 2020. On October 16, 2020, the Court granted Ms. Schneider' s request for a
temporary bail modification to drive to Astoria, Queens to visit friends on that day. Since the
start of this case, Ms. Schneider has remained in consistent compliance with the conditions of her
release . On November 4 and December 2, 2020, the Court granted Ms. Schneider' s request for a
temporary bail modification to drive to Astoria, Queens to visit friends and stay overnight.

        Ms. Schneider now respectfully requests a temporary bail modification to enable her to
drive to Astoria and Long Island City, Queens on Saturday, December 19, 2020 for a small
wedding. In addition, Ms. Schneider requests permission to drive to Illinois to visit her family,
including her mother, who is a co-signer on her bond, from Monday, December 21 through
Sunday, December 27, 2020. The complainant in this case will not be at the wedding in Queens
nor at Ms. Schneider' s family ' s home in Illinois.


Respectfully submitted,

Isl
Marne Lenox
Assistant Federal Defender
(212) 417-8721




                                              HONO


                                              Dated: New York, New York
                                                     December 16, 2020

cc:     Rebecca Dell, Assistant U.S . Attorney (by ECF)
        Jonathan Lettieri, Pre-Trial Services Officer (by email)
